Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered June 8, 2006, which granted defendants’ motion for *479summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was warranted in this action, where the infant plaintiff, an eighth-grade student at defendant school, was injured during the course of a basketball practice when a ninth-grader, who was a recent graduate of the school and at the practice to assist the school’s basketball coach, kicked infant plaintiff in the face. Defendants made a prima facie case of entitlement to summary judgment by establishing that the infant plaintiffs injuries were the result of a sudden, unforeseeable, and spontaneous attack that could not have been prevented by greater supervision (see Baker v Trinity-Pawling School, 21 AD3d 272 [2005], lv dismissed 7 NY3d 739 [2006]). Plaintiffs’ opposition failed to adduce sufficient evidence to demonstrate that defendants did not exercise ordinary reasonable care in its supervision of the infant plaintiff (see Benitez v New York City Bd. of Educ., 73 NY2d 650, 656 [1989]; Capotosto v Roman Catholic Diocese of Rockville Ctr., 2 AD3d 384, 385-386 [2003]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Tom, J.P., Mazzarelli, Saxe, Marlow and Williams, JJ.